Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 state the adapter is valve free.  However, claim 1 states the fracturing valve is attached to the adapter.  It is unclear if this step makes the adapter have a valve or not.
Other claims reciting this limitation are similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borak et al. (US 20110108275.
CLAIM 1:  Borak discloses a method of completing a well.  The method comprises providing a drilling-uncompleted adapter (60) having a first side on an upper portion and a second side on a lower portion (see Fig. 1); attaching the second side of the drilling-uncompleted adapter onto a casing head (16) of a well; attaching at least one fracturing valve (130) to the first side of the drilling-uncompleted adapter (Fig. 7); fracturing the well (paragraph 0028); removing the drilling-uncompleted adapter (paragraph 0029); and attaching tubing head (10) to the casing head (16) for production (see paragraph 0005).
CLAIM 2:  The drilling-uncompleted adapter comprises a solid, unitary member having an inner annulus and having at least one injection port on an outer periphery, which has a conduit from the injection port to a sealing chamber formed on a portion of the inner annulus (see Fig. 1).  A seal (54) may be energized during fracturing.
CLAIM 3:  The drilling-uncompleted adapter comprises an adapter body having an inner annulus and having at least one injection port, which has a conduit from the injection port to a sealing chamber formed on a portion of the inner annulus (see Fig. 1).  An energizeable seal (54) may be energized during fracturing.
CLAIM 4:  The drilling-uncompleted adapter comprises an adapter body having an inner annulus and having at least one injection port, which has a conduit from the injection port to a sealing chamber formed on a portion of the inner annulus (see Fig. 1).  Whereby an energizeable seal (54) may be energized during fracturing.  Wherein the drilling-uncompleted adapter is valve free (no other valves beside the frac valve).
CLAIM 5:  The drilling-uncompleted adapter comprises an adapter body having an inner annulus and having at least one injection port, which has a conduit from the injection port to a sealing chamber formed on a portion of the inner annulus (see Fig. 1).  Whereby an energizeable seal (54) may be energized during fracturing.  Wherein the drilling-uncompleted adapter is valve free (see above) and lock-screw free (lock screws on tubing head, not adapter).
CLAIM 6:  The drilling-uncompleted adapter comprises a solid, unitary member having an inner annulus and having at least one injection port, which has a conduit from the injection port to a sealing chamber formed on a portion of the inner annulus, whereby a seal may be energized during fracturing; and wherein the drilling-uncompleted adapter is valve free (see discussions above).
CLAIM 7:  The drilling-uncompleted adapter comprises a solid, unitary member having an inner annulus and having at least one injection port, which has a conduit from the injection port to a sealing chamber formed on a portion of the inner annulus, whereby a seal may be energized during fracturing (see discussions above).  The first side of the drilling-uncompleted adapter has a first flange; the second side of the drilling-uncompleted adapter has a second flange; and the first flange is smaller than the first flange (see Figures, claim 18 discussing flanges).
CLAIM 8:  The drilling-uncompleted adapter comprises: a solid, unitary member having an inner annulus and having at least one injection port, which has a conduit from the injection port to a sealing chamber formed on a portion of the inner annulus, whereby a seal may be energized during fracturing; the first side of the drilling-uncompleted adapter has a first flange; the second side of the drilling-uncompleted adapter has a second flange; first flange is smaller than the first flange; and wherein the drilling-uncompleted adapter is valve free (see discussions of these elements above).
CLAIM 9:  The method further comprising attaching a testing flange to the first side of the drilling-uncompleted adapter; and removing the testing flange (see paragraph 0020).
CLAIM 10:  The drilling-uncompleted adapter further comprises a first flange on the first side of the drilling-uncompleted adapter; a first plurality of studs extending from the first flange; a second flange on the second side of the drilling-uncompleted adapter; and a second plurality of studs extending from the second flange (see discussion of flanges above; studs 62).
CLAIM 11:  The drilling-uncompleted adapter comprises: an adapter body having an inner annulus and having at least one injection port, which has a conduit from the injection port to a sealing chamber formed on a portion of the inner annulus, whereby an energizeable seal may be energized during fracturing; a first flange on the first side of the drilling-uncompleted adapter; a first plurality of studs extending from the first flange; a second flange on the second side of the drilling-uncompleted adapter; and a second plurality of studs extending from the second flange; wherein first flange is smaller than the first flange; wherein the drilling-uncompleted adapter is valve free; wherein the drilling-uncompleted adapter is sized and configured to endure operating pressures greater than or equal to 7,000 PSI; wherein the drilling-uncompleted adapter is valve free; further comprising attaching a testing flange to the first side of the drilling-uncompleted adapter; and further comprising removing the testing flange (see discussions above for these structural elements; see paragraphs 0003, 0018 for pressure discussion).
CLAIM 12:  Borak discloses a fracturing assembly for use on an oil well comprising a casing head (16) having a first flange on an upper side (Fig. 1); a drilling-uncompleted adapter (60) having a first side on an upper side and a second side on a lower side (Fig. 1), the drilling-uncompleted adapter having an inner annulus having an upper portion and a lower portion (Fig. 1); a casing hanger or a portion of casing disposed at least partially in the inner annulus of the drilling-uncompleted adapter forming a sealing chamber (Fig. 1; paragraph 0017); an energizeable seal (54) disposed within the sealing chamber; and the drilling-uncompleted adapter having an injection port with a conduit from the injection port to the inner annulus proximate the sealing chamber to provide an energizing, pressurized fluid during fracturing operations (see Fig. 1).
CLAIM 13:  The drilling-uncompleted adapter is sized and configured for an operating pressure of at least 7,000 PSI (see paragraphs 0003, 0018).
CLAIM 14:  Borak discloses a method of preparing a well for production.  The method comprises providing a drilling-uncompleted adapter (60) having a first side on an upper portion and a second side on a lower portion (Fig. 1), the drilling-uncompleted adapter comprising: a body having an inner annulus and having at least one injection port, which has a conduit from the injection port to a sealing chamber formed on a portion of the inner annulus (see Fig. 1).  Whereby a seal (54) may be energized during fracturing.  Wherein the drilling-uncompleted adapter is valve free (no other valves than frac valve).  Attaching the second side of the drilling-uncompleted adapter onto a casing head (16) of the well.  Attaching at least one fracturing valve (130) to the first side of the drilling-uncompleted adapter.   Fracturing the well (paragraph 0028).  Removing the drilling-uncompleted adapter (paragraph 0029).  Attaching a tubing head to the casing head for production (see paragraph0005).
CLAIM 15:  A maximum pressure rating of the drilling- uncompleted adapter is at least twice that of the tubing head (the teachings of the pressures cover this range).
CLAIM 16:  The drilling-uncompleted adapter is sized and configured to be rated for 9,000 PSI or more (see paragraphs 0003, 0018 for pressure discussion).
CLAIM 17:  The tubing head is sized and configured to be rated for 6,000 PSI or less (paragraph 0017).
CLAIM 18:  The drilling-uncompleted adapter is sized and configured to be rated for 9,000 PSI or more and wherein the tubing head is sized and configured to be rated for 7,000 PSI or less (see discussions of pressures above).
CLAIM 19:  The drilling-uncompleted adapter is sized and configured to be rated for 10,000 PSI or more and wherein the tubing head is sized and configured to be rated for 6,000 PSI or less (see discussions of pressures above).
CLAIM 20:  The drilling-uncompleted adapter is sized and configured to be rated for 10,000 PSI or more and wherein the tubing head is sized and configured to be rated for 5,500 PSI or less (see discussions of pressure above).
CLAIM 21:  The drilling-uncompleted adapter further comprises a first flange on the first side of the drilling-uncompleted adapter; a second flange on the second side of the drilling-uncompleted adapter; and wherein the first flange is smaller than the first flange (see Figures).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional art discloses adapters designed for fracturing operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679